UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-20859 GERON CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 75-2287752 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , MENLO PARK, CA (Address of principal executive offices) (Zip Code) (650) 473-7700 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class: Outstanding at October 25, 2010: Common Stock, $0.001 par value 102,587,183shares GERON CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item 1: Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 25 PART II. OTHER INFORMATION Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3: Defaults Upon Senior Securities 43 Item 4: (Removed and Reserved) 43 Item 5: Other Information 43 Item 6: Exhibits 44 SIGNATURE 44 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS GERON CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) SEPTEMBER 30, DECEMBER 31, (UNAUDITED) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Current portion of marketable securities Interest and other receivables Current portion of prepaid assets Total current assets Noncurrent portion of marketable securities Noncurrent portion of prepaid assets Investments in licensees Property and equipment, net Deposits and other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued liabilities Current portion of deferred revenue Fair value of derivatives Total current liabilities Noncurrent portion of deferred revenue — Commitments and contingencies Stockholders’ equity: Common stock 92 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See accompanying notes. 1 GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) (UNAUDITED) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenues from collaborative agreements $ License fees and royalties Total revenues Operating expenses: Research and development (including amounts for related parties: three months – 2010-$53; 2009- $397; nine months – 2010-$697; 2009-$1,328) General and administrative Total operating expenses Loss from operations ) Unrealized gain (loss) on derivatives, net ) ) Interest and other income Losses recognized under equity method investment ) — ) ) Interest and other expense ) Net loss ) Deemed dividend on derivatives — — — ) Net loss applicable to common stockholders $ ) $ ) $ ) $ ) Basic and diluted net loss per share applicable to common stockholders $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share applicable to common stockholders See accompanying notes. 2 GERON CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS CHANGE IN CASH AND CASH EQUIVALENTS (IN THOUSANDS) (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Accretion and amortization on investments, net Loss on retirement/sale of property and equipment 53 Issuance of common stock in exchange for services by non-employees Stock-based compensation for employees and directors Amortization related to 401(k) contributions Loss on investments in licensees Unrealized (gain) loss on derivatives, net ) Changes in assets and liabilities: Other current and noncurrent assets Other current and noncurrent liabilities Advance payment from related party for research and development — ) Translation adjustment 12 — Net cash used in operating activities ) ) Cash flows from investing activities: Restricted cash transfer (1 ) 25 Investment in licensee — ) Purchases of property and equipment ) ) Proceeds from sale of property and equipment 2 — Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuances of common stock and warrants, net of issuance costs Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes. 3 GERON CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
